SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of September, 2011 CAMELOT INFORMATION SYSTEMS INC. Beijing Publishing House A6 North Third Ring Road Xicheng District, Beijing 100120 The People’s Republic of China Tel: +(86-10) 5810-0888 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-Fü Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes Noü (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-.) N/A This Form 6-K consists of: A press release regarding disclosure of involuntary sale of common stock by Camelot Information Systems Inc. (the “Registrant”), made by the Registrant on September 30, 2011. Company Contacts: Camelot Information Systems Inc. Mr. Gordon Lau, Chief Financial Officer Tel: +86 (10) 8201 9008 E-mail: investors@camelotchina.com Ms. Jojo Guo, Investor Relations Manager Tel: +1 (646) 371-6533 E-mail: investors@camelotchina.com Investor Relations Contacts: CCG Investor Relations Mr. Crocker Coulson, President Tel: +1 (646) 213-1915 E-mail: crocker.coulson@ccgir.com Mr. John Harmon, CFA, Sr. Account Manager Tel: +86 (10) 6561 6886 x807 (Beijing) E-mail: john.harmon@ccgir.com For Immediate Release: Camelot Discloses Management’s Involuntary Sale of Common Stock BEIJING, September 30, 2011 Camelot Information Systems Inc. (“Camelot” or the “Company”) (NYSE: CIS), a leading domestic provider of enterprise application services and financial industry information technology (“IT”) services in China, today announced that its Chairman and Chief Executive Officer, Yiming (Simon) Ma, and its Director and President, Heidi Chou, previously entered into certain margin loans, which were secured by a pledge of certain shares of the Company held by them. Due solely to market conditions and pursuant to margin calls, a total of 3,981,153 ADSs, or 15,924,612 shares, representing approximately 8.8% of the Company’s total issued and outstanding shares, were divested by one financial institution through sales on the open market and through transfers to other parties, to cover the obligations of Yiming Ma and Heidi Chou thereunder. Mr. Yiming Ma, Camelot’s Chairman and Chief Executive Officer commented, “We were very disappointed to have to part with our Camelot shares to cover margin loans, since these transactions stand in opposition to our outlook for Camelot. Our share sales were precipitated by the extraordinary events affecting U.S.-listed China stocks in the IT services sector, and our confidence in Camelot shares remains unblemished. We do not foresee a need to sell any additional shares at this time and we plan to hold our shares for the long term.” ABOUT CAMELOT INFORMATION SYSTEMS INC. Camelot is a leading domestic provider of enterprise application services and financial industry information technology (“IT”) services in China, focusing on the high end of the IT value chain. The Company is the largest domestic provider of SAP-based Enterprise Resource Planning services in China as measured by 2009 revenue and by number of SAP consultants as of December 31, 2009. Camelot also operates in other areas of the Asia Pacific region, including Taiwan and Japan. The Company provides services to a wide range of industries, including financial services, resources and energy, manufacturing and automobile, technology, as well as telecommunication, media and education. SAFE HARBOR This press release contains statements that may constitute "forward-looking" statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and as defined in the U.S. Private Securities Litigation Reform Act of 1995. These forward-looking statements involve a number of risks and uncertainties that could cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. A number of factors could cause actual results to differ materially from those contained in any forward-looking statement, including but not limited to the following: the Company’s growth strategies, the Company’s ability to attract and retain skilled professionals, the market of IT services in China, the wages of IT professionals, the Company’s ability to serve, retain, and attract customers. Further information regarding these and other risks is included in Camelot's filings with the U.S. Securities and Exchange Commission, including its annual report on Form 20-F. Camelot does not undertake any obligation to update any forward-looking statement as a result of new information, future events or otherwise, except as required under applicable law. ### SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Camelot Information Systems Inc. By: /s/ Yiming MA Name: Yiming MA Title: Chief Executive Officer Date: September 30, 2011
